DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on Feb. 11, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US Pub: 2018/0124847) and in further view of Naruse (US Pub: 2016/0219433). 	Regarding claim 1, Nishida teaches: A communication system comprising: a mobile terminal and an image formation device, wherein the mobile terminal and the image formation device are communicable via a network using a wireless connection and a tag reader of the mobile terminal and an IC tag of the image formation device are communicable by using an NFC function, in which the image formation device includes a storage storing therein a setting value information including an NFC setting and the IC .
	In Nishida, the image formation device is activated and NFC setting values are transmitted to the mobile terminal when the mobile terminal approaches the image formation device.  In the same field of endeavor, Naruse explicitly teaches a request sent from the mobile terminal to the image formation device for NFC communication information [p0061].  Naruse further activates the image formation device in p0067.  

Claim 4 has been analyzed and rejected with regard to claim 1.

5.	Claims 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US Pub: 2018/0124847) and Naruse (US Pub: 2016/0219433); and in further view of Asakura (US Pub: 2014/0038519). 	Regarding claim 2, the rationale applied to the rejection of claim 1 has been incorporated herein.  Nishida in view of Naruse does not specify sending deactivation instruction from the mobile terminal.  In the same field of endeavor, Asakura teaches: The communication system according to claim 1, wherein the controller of the mobile terminal performs operations further comprising: transmitting a deactivation instruction to deactivate the NFC function of the image formation device via the network, to the image formation device to which the activation instruction has transmitted and that has not read the device identification information by means of the tag reader, the controller of the image formation device performs operations further comprising: deactivating the .

	Regarding claim 5, the rationale applied to the rejection of claim 4 has been incorporated herein.  Claim 5 has been analyzed and rejected with regard to claim 2.

Claim 7 has been analyzed and rejected with regard to claim 2.

6.	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US Pub: 2018/0124847) and Naruse (US Pub: 2016/0219433); and in further view of Hagiwara (US Pub: 2015/0062643) and Kurihara (US Pub: 2018/0343351). 	Regarding claim 3, the rationale applied to the rejection of claim 1 has been incorporated herein.  Claim 3 has been analyzed and rejected with regard to claim 1 and in accordance with Nishida further teaching on: The communication system according to claim 1, and the tag reader of the mobile terminal is a tag reader/writer [p0066], and after transmitting the terminal identification information, reading, from the IC tag of one of the image formation devices, the device identification information to identify the one of the image formation devices via the network by means of the tag .
	Nishida has the ability to write date to IC tag as prescribed in p0066.  In the same field of endeavor, Hagiwara writes a mobile ID to the IC tag on the image formation device and compares it to a database for authentication: and writing the terminal identification information of the mobile terminal to the IC tag of the one of the image formation devices, each of the image formation devices includes the controller configured with programs to perform operations comprising: when receiving the terminal identification information via the network from the mobile terminal, storing the received terminal identification information in the storage of the image formation device; and when the terminal identification information written in the IC tag matches the terminal identification information stored in the storage, allowing communication via the network 
	Nishida in view of Naruse and Hagiwara does not specify multiple image formation devices.  In the same field of endeavor, Kurihara teaches: wherein the image formation device comprises image formation devices [abstract].  Therefore, given Kurihara’s teaching, having a mobile terminal detecting and communicating with multiple image formation devices through NFC would have been an obvious practice to a skilled in the art for increased usability and options.
Regarding claim 6, the rationale applied to the rejection of claim 4 has been incorporated herein.  Claim 6 has been analyzed and rejected with regard to claim 3.

Contact
7.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674